DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 recite the limitation "the third firmware" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant may have wanted the “firmware corresponding to the first electronic control apparatus” to be the third firmware, but it is unclear.  The applicant is suggested to either recite “a third firmware corresponding to the first electronic control apparatus” in the claim or to refer to the following “third firmware” as “the firmware corresponding to the first electronic control apparatus” as appearing in the claims.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: When read as a whole, claims 1, 2, 7, and 10 are allowable with respect to the following:
With respect to claims 1, 2, 7, 10, the primary reason for allowance is the combination of the limitations of the first storage region is configured to be accessible to the gateway when the gateway is started using a first software, and accessible to the gateway when the gateway is started using a second software, the second storage region is configured to be inaccessible to the gateway when the gateway is started using the first software, and accessible to the gateway when the gateway is started using the second software,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0093623A1 to Terwilliger et al.:  Updating vehicle ECU’s firmware with a gateway.
US 2019/0394277A1 to Go et al.:  Updating vehicle ECU firmware from external device through a gateway.
US 2020/0344116A1 to Maeda et al.:  Firmware updating on multiple ECUs in a vehicle.
US 2020/0361412A1 to Ogawa et al.:  Vehicle ECU memory with a secure area for firmware and management software.
EP2991275A1 to Zhang et al.:  Router obtaining new version of gateway firmware and management software and updating thereof.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113